DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 21 December 2021.  Claims 1-11, 16-19, 22, 24-26, 29, and 40-42 are currently under consideration.  The Office acknowledges the amendments to claims 1, 17, 18, and 40-42.

Allowable Subject Matter
Claims 1-11, 16-19, 22, 24-26, 29, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such methods for preventing/mitigating motion sickness by using a motion sensor to track/estimate a subject’s direction of motion and the subject’s line of gaze, calculating an angle between the direction of motion and the line of gaze, and initiating a responsive measure based upon the calculated angle and whether it exceeds a threshold or also based upon a classification of surroundings.  Rikoski (U.S. Pub. No. 2018/0365804 A1) teaches a head-worn device with a motion sensor that tracks a direction of motion of the user, as well as estimates a user’s view, to provide compensated images to minimize mismatches when the user is on a submarine, e.g., but does not specifically teach tracking line of gaze, calculating the angle between the motion direction and the line of gaze, and comparing the angle to a threshold or using it in conjunction with a classification of surroundings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS B COX/Primary Examiner, Art Unit 3791